Title: Thomas Jefferson to James Martin, 18 February 1810
From: Jefferson, Thomas
To: Martin, James


          
            Sir
             
                     Monticello 
                     Feb. 18. 1810.
          
          
		  Your favor of Jan. 15. was very long coming to hand, the servant who brought it having been upwards of a fortnight on his way. the public post is the safest & speediest conveyance. 
		  
		  
		  
		  
		  
		  before I recieved it I had written to mr Griffin that if mr Scott’s trespass should not prevent mr Harrison from making his first establishment,
		   
			 
			 I should be glad not to be called on such a journey till April when I
			 would
			 attend myself & have him removed by a Writ of Forcible entry to be
			 issued by a magistrate. my rheumatic condition, & age, with the season & state of the roads render it imprudent for me to undertake the journey sooner.
			  
		  by the 1st of April I will be there & have the clear possession delivered. in the mean time should an earlier possession 
                     any circumstance make it worth while for mr Harrison to take earlier possession of Stith’s tract, I send a power of attorney to him or yourself to take possession in my right, and to sue out a writ of Forcible entry for that purpose. as this writ is rarely called for, & the
			 magistrate might be at a loss, it would be best to engage an attorney to attend the inquest at the time & place of their meeting to remove all hesitation. 
			 I inclose you the plat &
			 certificate
			 of my survey, and a note of mr Stith’s 
                     Scott’s. their date is evidence enough who has the prior right. the patent settles the matter, as that is a delivery of possession to the patentee, who is thenceforward considered as in full possession altho’ not actually on the land. I am afraid to inclose it lest
			 it should miscarry. but yourself, mr Griffin & others saw it, & can prove it’s existence, and the tax gatherer knows that I have paid the taxes from it’s date. I hope this will be sufficient for mr Harrison’s convenience until April, when I will be there.  I am Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        